Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on June 13, 2017, the response filed on August 29, 2019, the Request for Continued Examination filed on January 8, 2020, the supplemental amendments filed on January 29, 2020, the response filed on June 11, 2020, the Request for Continued Examination filed on September 25, 2020, and the amendments to the claims filed on January 22, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-14, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 3-8, 10-14, and 17-21 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent method 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  An electric funds transfer recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The payment card account system, merchant payment services computer, and payment network computer in Claims 1 and 8, and merchant payment services computer, payment card network computer, memory, and processor in Claim 21 are just applying generic computer components to the recited abstract limitations.  Claims 1 and 21 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite payment card account system, merchant payment services computer, and payment network computer in Claims 1 and 8, and merchant payment services computer, payment card network computer, memory, and processor in Claim 21. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 3, lines 8-19; page 7, lines 20-25 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 3-7, 10-14, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 10-14, and 17-20 are directed to an abstract idea.  Thus, the claims 1, 3-8, 10-14, and 17-21 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-14, and 17-21 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 7-15) are acknowledged, however they are not persuasive.  Specifically, Applicant’s argument that the claims are directed to patent-eligible subject matter, and that the claims do not fall into one of the enumerated groupings from the 2019 PEG (Remarks, pages 7-12).  However, the claims clearly set forth the transfer of funds, which is a fundamental economic practice, which under the broadest reasonable interpretation falls within the “Certain Methods of Organizing Human Activity” grouping.  Therefore the claims are abstract under Sep 2A, Prong 1.

Applicant’s arguments that the claims are not directed to an abstract idea because they recite additional elements that integrate the exception into a practical application (Remarks, pages 12-13) are acknowledged, however they are not persuasive.  The claims only recite payment card account system, merchant payment services computer, and payment network computer in Claims 1 and 8, and merchant payment services computer, payment card network computer, memory, and processor in Claim 21. These computer hardware elements are recited at a high-level of generality which amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore when considering these additional elements separately and as an ordered combination, they do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. 

Applicant’s arguments that the claims are not directed to an abstract idea because they recite significantly more since they require, “interaction between a card payment network computer and a merchant payment services computer to efficiently and cost effectively initiate an electronic funds transfer over an electronic funds transfer system to credit a merchant’s deposit account, on behalf of a transaction acquirer, for funds owed to the merchant from the acquirer as a result of a payment card account system transaction[.]” (Remarks, pages 13-15) are acknowledged, however they are not persuasive.  However applicant’s arguments are not commensurate with the scope of the claims.  It is not recited anywhere in the claims about efficiently and cost effectively imitating an electronic funds transfer.  The specification does not support the argument that the system for initiating an electronic funds transfer is done or results in a more efficient or cost effective process.  Further, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).  The additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims are directed to an abstract idea without a practical application. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsay Maguire whose telephone number is 571-272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsay Maguire
2/23/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693